Citation Nr: 1117892	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-28 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 2, 2009 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for PTSD; a 10 percent disability rating was assigned, effective February 2, 2009.  

The issue of entitlement to an initial evaluation in excess of 10 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for PTSD was received at the RO on February 2, 2009, more than one year after he was separated from active military service.  

2.  By an April 2009 rating decision, the RO granted service connection for PTSD effective from February 2, 2009.  

3.  The record does not establish that there was an informal claim, formal claim, or written intent to file a claim of service connection for PTSD prior to February 2, 2009.  

CONCLUSION OF LAW

The criteria for assignment of an effective date prior to February 2, 2009, for a grant of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in February 2009 with regard to the underlying service connection claim.  As detailed, the Veteran perfected an appeal as to the effective date assigned.  Entitlement to an earlier effective date is a downstream issue from that of service connection (for which a VCAA letter was duly sent in February 2009), thus another VCAA notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); 38 C.F.R. § 3.159(b)(3)(i).  Even so, the February 2009 letter provided the Veteran with the general criteria for assigning effective dates.  Consequently, the Board finds that the VCAA notice requirements have been met.

The Board finds that the duty to assist has been also been fulfilled.  The outcome of this issue on appeal turns on a determination as to the date that a claim was filed.  There is no need for a medical examination and or opinion for this issue.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  No further development action is required.

II.  Factual Background

The record indicates that the Veteran served on active duty from September 1967 to August 1969.  The Veteran's Report of Transfer or Discharge (DD Form 214) indicates that his military occupational specialty was as an Ammo Tech; he was awarded the Vietnam Campaign Medal with device, the Vietnam Service Medal with 1 star, and the Combat Action Ribbon.  

The Veteran's initial application for compensation benefits (VA Form 21-526) was received at the RO on February 2, 2009.  He filed multiple service connection claims, including one for PTSD.

In conjunction with his claim, the Veteran was afforded a VA psychiatric compensation examination in April 2009.  The examiner diagnosed the Veteran with PTSD as secondary to his military service in Vietnam.  Of record was also a statement from a Dr. Byrns, a clinical psychologist with the Lincoln Behavioral Health Clinic, Inc., dated in April 2009.  Dr. Byrns also provided a diagnosis of PTSD and indicated that it was related to the Veteran's military service in Vietnam.

By a rating action in April 2009, the RO granted service connection for PTSD; a 10 percent rating was assigned, effective February 2, 2009.

III.  Legal Analysis

In general, the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010: 38 C.F.R. § 3.400(b)(2)(i) (2010).  

Where the claim is received more than one year following service separation, as here, the effective date of an award is the date of receipt of the claim, or the date entitlement arose, whichever is later.  Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2010); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2010).

Based upon a complete review of the evidence on file, the Board finds that the effective date of February 2, 2009 is the earliest effective date assignable for service connection for PTSD.  The date of receipt of the Veteran's original claim seeking service connection for this disorder was more than one year after his separation from service in August 1969-nearly 40 years later.  Accordingly, the applicable law establishes that the effective date, generally, shall be no earlier than the date of the claim.  38 U.S.C.A. § 5110.  

As to whether a claim was received earlier than February 2, 2009, the Board finds no evidence of there being such a claim.  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  'Application' is not defined in the statute.  However, in the regulations, 'claim' and 'application' are considered equivalent and are defined broadly to include a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  Servello, 3 Vet. App. at 198.  In the Veteran's case, no such communication was received until February 2, 2009.  Although it appears that the Veteran may have filled out and signed the application for benefits on January 26, 2009, there is no indication that it was received by the RO or any other VA facility until February 2, 2009.

In addition, the February 2, 2009 application is the earliest communication of any kind in the claims file concerning compensation benefits.  Prior to that date, the only correspondence to and from the Veteran concern education benefits.  Those documents do not suggest that he was filing for any benefit other than education benefits.  In fact, on the February 2, 2009 application, when asked whether he had ever filed a claim with VA, the Veteran checked the box "no."  Moreover, neither the Veteran or his representative have pointed to any communication that they believe should be considered a claim and they have not identified any specific date that they believe the effective date should be.

In sum, it is clear that no claim or information indicating a desire to seek service connection for PTSD was made prior to his application for benefits received on February 2, 2009.  Therefore, the Board concludes that the Veteran's claim of service connection for PTSD was not received by the RO prior to February 2, 2009.  Consequently, the effective date can be no earlier than the date already established by the RO-February 2, 2009.  As the preponderance of the evidence is against the claim, the Board finds that the benefit-of-the-doubt doctrine is not applicable and an effective date earlier than February 2, 2009, for service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

An effective date prior to February 2, 2009, for the grant of service connection for PTSD is denied.  



REMAND

The Veteran seeks an initial rating in excess of 10 percent for his service-connected PTSD.  Based on review of the record, the Board finds that further development is necessary and a remand is warranted.  

The record contains conflicting medical evidence as to the severity of the Veteran PTSD.  Significantly, following a VA compensation examination in April 2009, the examiner the Veteran's symptoms were sufficient to meet DSM-IV criteria and are in the mild range.  The pertinent diagnosis was PTSD, chronic; he was assigned a global assessment of functioning (GAF) score of 65.  According to DSM-IV, this score represents "some mild symptoms."  In contrast, in April 2009, Dr. Byrns also stated that the Veteran has met all the criteria for the diagnosis of PTSD and assigned a GAF score of 45.  According to DSM-IV, this score represents "serious symptoms."  Dr. Byrns noted that the Veteran has impaired impulse control, difficulty in adapting to stressful circumstances including worklike settings, and impaired relationships.  Dr. Byrns stated that the Veteran's PTSD is chronic and of moderate to severe intensity.  Dr. Byrns also stated that the Veteran is not capable to substantial gainful employment due to his difficulties with concentration and mood control.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).  Given the above clinical findings, the evidence is ambiguous as to the severity of the Veteran's PTSD.  Notably, the Veteran was seen at the VA examination and by Dr. Byrns less than two months apart, which brings into question the striking differences in the noted severity levels.  Thus, the Board finds that a new VA psychiatric examination is warranted to reconcile the conflicting medical evidence, and to more accurately reflect the current severity of the Veteran's PTSD.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to ascertain the severity and manifestations of his service-connected PTSD.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted and those reports should be incorporated into the examination and associated with the claims file.  The report of examination should contain a detailed account of all manifestations of the Veteran's service-connected PTSD.  The examiner should assign a numerical score under the GAF scale.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  To the extent possible, the examiner should reconcile his/her findings with the findings of the April 2009 VA examiner and Dr. Byrns.  A complete rationale should be given for all opinions and conclusions expressed.  

2.  Thereafter, re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond and the claims file should be returned to the Board.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


